DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-13, 15, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behrens (US Pub 2005/0096656) in view of Buhler (US Pub 2002/0183750).
With respect to claim 10, Behrens discloses a method of treating a bone fracture comprising: inserting a nail into an intramedullary canal (fig 2 and 5 below and paragraph 3)(fig 2 and fig 5 are separate embodiments that read on the independent claim and used to teach different claimed features), wherein the nail comprises a distal area, a medial area, and a proximal area (see fig 2 and 5 below, the medial area of fig 5 is part of the nail for the shaft portion of the femur bone. In fig 2 the medial area is the middle third of the nail), wherein a head portion (portion of the nail that interacts with the femur head) of the nail comprises the proximal area, wherein a stem portion (rest of the nail) of the nail comprises the medial and distal areas, wherein at least one opening (openings for screws 178 and 100 in figs 5 and 2) in the head portion extends transverse to a longitudinal axis of the nail, and an opening (opening for 84 and 86 in fig 5 and 2 respectfully) in the medial area extends transverse to the longitudinal axis of the nail, wherein there are no openings in the distal area and wherein a distal one-half of the nail is free of an opening (See figs 2 and 5 below), wherein the nail extends substantially an entire length of the intramedullary canal (fig 2 and 5); inserting a first anchoring member (Fig 5, 178s and fig 2, 100s) into the at least opening in the head portion; and inserting a second anchoring member (fig 5, 84 and fig 2, 86) into the opening in the stem portion. With respect to claim 11, Behrens discloses wherein the first and second anchoring members are bone screws (see fig 2 and 5 below). With respect to claim 12, Behrens discloses wherein the intramedullary canal is a femoral intramedullary canal (Fig 2 and 5 and paragraph 3). With respect to claim 13, Behrens discloses wherein the head portion comprises two openings (fig 2, openings for two 100s and fig 5 opens for 2 178s) to receive anchoring members. With respect to claim 15, Behrens discloses wherein each of the distal, medial, and proximal areas are about one-third of the overall length of the nail (See fig 2 below). With respect to claim 17, Behrens discloses wherein a distal two-thirds (see fig 5 below) of the nail is free of an opening.


    PNG
    media_image1.png
    780
    797
    media_image1.png
    Greyscale
 
With respect to claim 10, Behrens discloses  the claimed invention except for a transition portion wherein the head portion has a larger diameter and the stem portion has a smaller diameter and the transition portion tapers from the head portion to the stem portion.
Buhler discloses a transition portion (fig 6, 24) wherein the head portion has a larger diameter (fig 6, 7) and the stem portion (fig 6, 3) has a smaller diameter (fig 6 3 has a smaller diameter than 7 as shown in the figure and described in paragraph 22) and the transition portion tapers  (fig 6, 24) from the head portion to the stem portion to aid in the insertion of the stem (paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Behrens to include a transition portion wherein the head portion has a larger diameter and the stem portion has a smaller diameter and the transition portion tapers from the head portion to the stem portion in view of Buhler in order to aid in the insertion of the stem.
With respect to claim 20, Behrens discloses the claimed invention except for the nail including a bend along its entire length.
Buhler discloses a nail having a bend along its entire length (fig 6, R)  to follow the curvature of the bone (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Behrens to include the nail including a bend along its entire length in view of Buhler in order to follow the curvature of the bone.
Claim 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behrens in view of Buhler as applied to claim 10 above, and further in view of Friedl (US Patent 6,224,601).
With respect to claim 19, Behrens in view of Buhler discloses the claimed invention except for herein the nail comprises a throughbore extending from the proximal end to the distal end along the longitudinal axis.
	Friedl disclose a nail (fig 1, 12) comprises a throughbore (fig 2, 25) extending from the proximal end to the distal end along the longitudinal axis (along entire length of the nail) to allow the nail to be inserted by a guide wire (col. 7, ll. 30-33).
	It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Behrens in view of Buhler to include the nail comprises a throughbore extending from the proximal end to the distal end along the longitudinal axis in view of Friedl in order to allow the nail to be inserted by a guide wire.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-13, 15, 17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Buhler discloses the amended language of claim 10 to make obvious the new limitations in claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772